DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2, 7-14, and 16 are canceled
	Claims 1, 3-6, 15, and 17-20 are examined as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-5, and 15, 17-19 rejected under 35 U.S.C. 103 as being unpatentable over US 20100091814 A1 to Kuntz et al. (“Kuntz”), in view of US 3849630 A to Halliday (“Halliday”).
Regarding claim 1, Kuntz discloses, a heater band (see Fig. 11) for a hot runner injection molding machine having a nozzle body (intended use, but see nozzle 30 and disclosed in para 0004 “a nozzle having fluid material injected from an injection molding machine”), the heater band comprising:
a cylindrical sleeve (see cast-sheath of aluminum 40) adapted to be disposed about the nozzle body (see Fig. 1) ;
a first wire heating element (see tube 60d) having a first contact terminal (heating element H1), a second contact terminal (see heating element H2), and an intermediate portion therebetween (see annotated Fig. 12A), the first contact terminal (H1) and the second contact terminal (H2) being separated (see Fig. 3 and 4, wherein H1 and H2 are two independent wires) at an axial end-portion of the cylindrical sleeve (see Fig. 3 and Fig. 11), the intermediate portion (see annotated Fig. 12A, and Fig. 3, 4) of the first wire heating element being disposed in a first (see Fig. 12A and Fig. 3, 4, wherein a serpentine shape is any of certain curved shapes of an object or design, which are suggestive of the shape of a snake) within an interior portion of the cylindrical sleeve (see heating tube 20 and disclosed in para 0077 “The redundant tubes 60d, 60e are both mounted around heating tube 20 and embedded within a cast-sheath of aluminum 40”) such that the intermediate portion (see annotated Fig. 12A) of the first wire heating element (60d) repeatedly doubles back on itself about the circumference of the cylindrical sleeve and includes spaced apart vertical portions that are parallel to each other (see annotated Fig. 12A, and also see Fig. 3, 4 wherein H1 and H2 within the tube 60 also have the same structure with 60d); and
a second wire heating element (see tube 60e) having a first contact terminal (heating element H3), a second contact terminal (heating element H4), and an intermediate portion therebetween (see annotated Fig. 12A), the first contact terminal (H3) and the second contact terminal (H4) being separated (see Fig. 11, wherein H3 and H4 are two independent wires that is also the same structure of H1 and H2 shown Fig. 3 and 4, wherein H1 and H2 are two independent wires) at the axial end-portion of the cylindrical sleeve (see Fig. 3 and Fig. 11), the intermediate portion of the second wire heating element being disposed in a second serpentine pattern (see Fig. 12A and Fig. 3, 4, wherein a serpentine shape is any of certain curved shapes of an object or design, which are suggestive of the shape of a snake) the interior portion of the cylindrical sleeve (see heating tube 20 and disclosed in para 0077 “The redundant tubes 60d, 60e are both mounted around heating tube 20 and embedded within a cast-sheath of aluminum 40”) such that the intermediate portion (see annotated Fig. 12A) of the second wire heating element (60e) repeatedly doubles back on itself about the circumference of the cylindrical sleeve and includes spaced apart vertical portions that are parallel to each other (see annotated Fig. 12A, and also see Fig. 3, 4 wherein H3 and H4 in tube 60e should have the same structure with H1 and H2 within the tube 60 or 60d);
wherein the intermediate portion of the first wire heating element (60d) is adjacent to and axially offset (see Fig. 12A) from the intermediate portion of the second wire heating element (60e), and wherein the first wire heating element and the second wire heating element (60d, 60e) can be alternatively connected to an electrical power supply to extend the operational life of the heater band (disclosed in para 0077 “The purpose of providing such redundancy is so that if/when one thermocouple or heater fails, the second/other heater device and temperature sensor can be activated and employed immediately in a hot runner system without disassembly, removal and repair or replacement of the apparatus”).

    PNG
    media_image1.png
    575
    576
    media_image1.png
    Greyscale

However, Kunzt does not explicitly disclose, the first contact terminal and the second contact terminal of the first heating element are separated by a first fixed distance, and the first contact terminal and the second contact terminal of the second heating element are separated by a second fixed distance.
Nonetheless, Halliday teaches, the first contact terminal and the second contact terminal of the first heating element are separated by a first fixed distance, and the first contact terminal and the second contact terminal of the second heating element are separated by a second fixed distance (see Fig. 5, see annotated Fig. 6, and disclosed in Col. 4 lines 55-63 “Two predetermined lengths, of mineral insulated heating cable 51, 51', each having two conductors and a stainless steel sheath, are sealed at one end to form "hot end" terminations 52, 52' and are sealed at the other end by conventional sealing pots 53, 53' incorporating ceramic and metal or glazed high temperature seals to form "cold end" terminations”). 

    PNG
    media_image2.png
    403
    677
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the 

Regarding claim 3, Kuntz discloses, wherein the first wire heating element and the second wire heating element (60d, 60e) are resistive heating elements (disclosed in para 0071 “The heater device as shown typically comprises an electrically conductive wire(s) H1, H2 to which an electrical current having a variably selectable current and/or voltage (Volt Supply) can be applied to controllably and variably adjust the temperature to which the wire or wires can be raised or lowered, the electricity heating the wire(s) via the resistance of the metal wires to electrical energy that is applied”).

Regarding claim 4, Kuntz discloses, wherein the first wire heating element and the second wire heating element (60d, 60e) are coiled heating elements (see Fig. 12A).

Regarding claim 5, Halliday teaches, the first fixed distance is equal to the second fixed distance (see annotated Fig. 6. It is also noted that this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).).

Regarding claim 15, Kuntz discloses, a heater band (see Fig. 11) for a hot runner injection molding machine (intended use, but disclosed in para 0004 “a nozzle having fluid material injected from an injection molding machine”), the heater band comprising:
a cylindrical sleeve including a first cylindrical surface (see cast-sheath of aluminum 40) opposite a second cylindrical surface (see heating tube 20) to define an interior volume therebetween (disclosed in para 0077 “The redundant tubes 60d, 60e are both mounted around heating tube 20 and embedded within a cast-sheath of aluminum 40”); and
first and second wire heating elements (see tubes 60d, e) disposed within the interior volume of the cylindrical sleeve (disclosed in para 0077 “The redundant tubes 60d, 60e are both mounted around heating tube 20 and embedded within a cast-sheath of aluminum 40”) in a serpentine pattern about the circumference of the cylindrical sleeve (see Fig. 12A), the serpentine pattern of each of the wire heating elements repeatedly doubling back on itself about the circumference of the cylindrical sleeve (see annotated Fig. 12A), such that the intermediate portion of the first and second wire heating elements includes spaced apart vertical portions that are parallel to each other (see annotated Fig. 12A), each of the first wire heating element and the second wire heating element having a first contact terminal, a second contact terminal (see H1, H2, H3, H4 in Fig. 12A), and an intermediate portion (see annotated Fig. 12A), wherein the first contact terminal and the second contact terminal of the first wire heating element are separated at an axial end portion of the cylindrical sleeve and the first contact terminal and the second contact terminal of the second wire heating element are separated at the axial end portion of the (wherein H1, H2, H3, and H4 are independent wires as shown in Fig. 11, 3, and 4), and wherein the intermediate portion of the first wire heating element is adjacent to and axially offset from the intermediate portion of the second wire heating element (see Fig. 12A), and wherein the first wire heating element and the second wire heating element can be alternatively connected to an electrical power supply to extend the operational life of the heater band (disclosed in para 0077 “The purpose of providing such redundancy is so that if/when one thermocouple or heater fails, the second/other heater device and temperature sensor can be activated and employed immediately in a hot runner system without disassembly, removal and repair or replacement of the apparatus”).
However, Kunzt does not explicitly disclose, the first contact terminal and the second contact terminal of the first heating element are separated by a first fixed distance, and the first contact terminal and the second contact terminal of the second heating element are separated by a second fixed distance.
Nonetheless, Halliday teaches, the first contact terminal and the second contact terminal of the first heating element are separated by a first fixed distance, and the first contact terminal and the second contact terminal of the second heating element are separated by a second fixed distance (see Fig. 5, see annotated Fig. 6, and disclosed in Col. 4 lines 55-63 “Two predetermined lengths, of mineral insulated heating cable 51, 51', each having two conductors and a stainless steel sheath, are sealed at one end to form "hot end" terminations 52, 52' and are sealed at the other end by conventional sealing pots 53, 53' incorporating ceramic and metal or glazed high temperature seals to form "cold end" terminations”). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to 

Regarding claim 17, Kuntz discloses, wherein the first wire heating element and the second wire heating element (60d, 60e) are resistive heating elements (disclosed in para 0071 “The heater device as shown typically comprises an electrically conductive wire(s) H1, H2 to which an electrical current having a variably selectable current and/or voltage (Volt Supply) can be applied to controllably and variably adjust the temperature to which the wire or wires can be raised or lowered, the electricity heating the wire(s) via the resistance of the metal wires to electrical energy that is applied”).

Regarding claim 18, Kuntz discloses, wherein the first wire heating element and the second wire heating element are coiled heating elements (see Fig. 12A). 

Regarding claim 19, Halliday teaches, the first fixed distance is equal to the second fixed distance (see annotated Fig. 6. It is also noted that this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).).

Claims 6 and 20 rejected under 35 U.S.C. 103 as being unpatentable over US 20100091814 A1 to Kuntz et al. (“Kuntz”), in view of US 3849630 A to Halliday (“Halliday”), and in further view of US 20130087944 A1to Samjima et al. (“Samejima”). 

Regarding claim 6, Kuntz in view of Halliday discloses substantially all the limitations claimed in claim 1. 
Kuntz further discloses, wherein the cylindrical sleeve is formed from aluminum (disclosed in para 0077 “The redundant tubes 60d, 60e are both mounted around heating tube 20 and embedded within a cast-sheath of aluminum 40”).
	However, Kuntz in view of Halliday does not explicitly disclose, wherein the cylindrical sleeve is formed from spring steel.
	Nonetheless, Von Buren teaches, wherein the cylindrical sleeve (see strip 56) is formed from spring steel (Col. 4 lines 59-64 “Strip 56 may be made from any suitable sheet metal material which exhibits spring-like characteristics, i.e., which places continuous pressure on the adjacent heater to urge same towards the channel means in the hot or cold condition.  High carbon spring steel in sheet metal form is particularly suitable”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the sleeve of Kuntz wherein the sleeve is formed from spring steel as taught/suggested by Von Buren since it has been held to be within the general skill of a worker in the art to select a 

Regarding claim 20, Kuntz in view of Halliday discloses substantially all the limitations claimed in claim 15. 
Kuntz further discloses, wherein the cylindrical sleeve is formed from aluminum (disclosed in para 0077 “The redundant tubes 60d, 60e are both mounted around heating tube 20 and embedded within a cast-sheath of aluminum 40”).
	However, Kuntz in view of Halliday does not explicitly disclose, wherein the cylindrical sleeve is formed from spring steel.
	Nonetheless, Von Buren teaches, wherein the cylindrical sleeve (see strip 56) is formed from spring steel (Col. 4 lines 59-64 “Strip 56 may be made from any suitable sheet metal material which exhibits spring-like characteristics, i.e., which places continuous pressure on the adjacent heater to urge same towards the channel means in the hot or cold condition.  High carbon spring steel in sheet metal form is particularly suitable”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filling date (post AIA ) to modify the sleeve of Kuntz wherein the sleeve is formed from spring steel as taught/suggested by Von Buren since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, (In re Leshin, 125 USPQ 416.), for the purpose of high yield strength as disclosed in Col. 4 lines 59-64 by Von Buren.  
Response to Amendment
The amendment of 10/30/2020 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 10/30/2020 have been considered.
The objections of the drawings are withdrawn in view of the amendments of the claims.
With respect to the rejection of claims 1 and 15 under 35 USC 102 of Kuntz Applicant argues that Kuntz does not disclose, the serpentine pattern of each of the wire heating elements repeatedly doubling back on itself about the circumference of the cylindrical sleeve, such that the intermediate portion of the first and second wire heating elements includes spaced apart vertical portions that are parallel to each other. However, as seen in annotated Fig. 12A, Kuntz discloses the claimed limitations as cited above in claims 1 and 15. 
Furthermore, the applicant asserts Kuntz does not disclose, the fixed distance between the first and second contact terminations of each of the heating elements. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Kuntz in view of Halliday as cited in claims 1 and 15 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/VY T NGUYEN/Examiner, Art Unit 3761      



/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761